Per Curiam.

Petitioner in the present action in habeas corpus is attacking only his 1961 conviction. Habeas corpus is not a substitute for appeal and lies only where petitioner would be entitled to immediate release if it is found his claim is well taken; it does not lie if petitioner is subject to detention because of other convictions. Page v. Green, Supt., 174 Ohio St., 178; and McNally v. Hill, 293 U. S., 131. In the present ease, petitioner is still subject to detention under his 1958 convictions, the validity of which he does not attack, and thus is not entitled to an immediate release, so that habeas corpus does not lie. Any error which petitioner desires to urge in relation to his 1961 conviction must be raised by appeal. Page v. Green, supra; and McNally v. Hill, supra.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, 0’Neill, Griffith, Herbert and Gibson, JJ., concur.